 Case 7:16-cv-00108-O Document 198 Filed 04/22/21           Page 1 of 5 PageID 4968



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                          WICHITA FALLS DIVISION


FRANCISCAN ALLIANCE, INC.;
SPECIALTY PHYSICIANS OF ILLI-
NOIS, LLC;
CHRISTIAN MEDICAL & DENTAL
ASSOCIATIONS;

- and -

STATE OF TEXAS;
STATE OF NEBRASKA;
COMMONWEALTH OF KEN-
TUCKY, by and through Governor
Matthew G. Bevin;
STATE OF KANSAS;                                  NO. 7:16-CV-00108-O
STATE OF LOUISIANA;
STATE OF ARIZONA; and                        JOINT STATUS REPORT
STATE OF MISSISSIPPI,                       REGARDING PROCEEDINGS
                                                 ON REMAND
               Plaintiffs,

v.

XAVIER BECERRA, Secretary of
the United States Department of
Health and Human Services; and
UNITED STATES DEPARTMENT
OF HEALTH AND HUMAN SER-
VICES,

               Defendants.


     The parties jointly submit this status report in accordance with this Court’s Or-

der of April 15, 2021 (ECF No. 194).

     On April 15, 2021, following Private Plaintiffs’ appeal, the Fifth Circuit remanded

this case to this Court. Franciscan All., Inc. v. Becerra, ___ F. App’x ____, 2021 WL




                                             1
 Case 7:16-cv-00108-O Document 198 Filed 04/22/21            Page 2 of 5 PageID 4969



1440102 (5th Cir. Apr. 15, 2021) (per curiam). The Fifth Circuit’s mandate issued on

April 22.

   The parties submit that “they believe the case should proceed” (ECF No. 194) by

way of supplemental briefing. See M.D. by Stukenberg v. Abbott, 929 F.3d 272, 276

(5th Cir. 2019) (“After Stukenberg I issued, the district court promptly requested

briefing on how to comply with Stukenberg I.”). However, they have not been able to

reach agreement on the issues the supplemental briefing should address or on a pro-

posed briefing schedule. The position of each party follows:
                                    Private Plaintiffs

   The Fifth Circuit’s opinion explained that:
      On appeal, [Private Plaintiffs] argue that the district court should have
      granted them injunctive relief against the 2016 rule and the underlying
      statute, that they still suffer a substantial threat of irreparable harm
      under the 2016 rule, and that the subsequent developments have only
      made it clear that an injunction should have been granted in the first
      place. In response, the government contends that the case is moot and
      that the providers never asked the district court for relief against the
      underlying statute.
Id. at *2. The Fifth Circuit concluded that “[o]n remand, the district court should

consider these issues.” Id.

   Plaintiffs submit that the case should proceed by way of supplemental briefing on

the specific issues identified in the Fifth Circuit’s opinion to be considered on re-

mand—namely, whether the “relief” Private Plaintiffs should be granted includes “in-

junctive relief against the 2016 rule and the underlying statute,” particularly given

the “significant[]” “shift[s]” in “the legal landscape”; or, alternatively, whether “the

case is moot” or Private Plaintiffs “never asked the district court for relief against the

underlying statute.” Id. at *1-2.

   To that end, Private Plaintiffs propose the following briefing schedule:




                                              2
 Case 7:16-cv-00108-O Document 198 Filed 04/22/21           Page 3 of 5 PageID 4970



 Filing                        Deadline                     Page Limit

 Private Plaintiffs’ supple-   21 days from the date of     25 pages
 mental brief                  this Court’s order setting
                               briefing schedule on re-
                               mand

 Defendants’ and Interve-      21 days from the deadline 25 pages each
 nor Defendants’ supple-       for Private Plaintiffs’ sup-
 mental briefs                 plemental brief

 Private Plaintiffs’ com-      14 days from the deadline 20 pages
 bined response to all De-     for Defendants’ and Inter-
 fendants’ supplemental        venors’ supplemental
 briefs                        briefs

                                   State Plaintiffs

   State Plaintiffs understand the judgment on their claims to be final and not at

issue in the appeal or on remand. See, e.g., Jacked Up, L.L.C. v. Sara Lee Corp., 807

F. App’x 344, 349-50 (5th Cir. 2020) (district court on remand “can consider whatever

[the Fifth Circuit] directs—no more, no less” (internal quotation marks omitted; col-

lecting cases)). Thus, State Plaintiffs do not anticipate filing a supplemental brief.

                Federal Defendants and Intervenor-Defendants

   Federal Defendants propose the following addition to Private Plaintiffs’ proposed

briefing schedule to provide for equitable briefing among the parties:
 Defendants’ and Interve-      14 days from the deadline    10 pages each
 nor Defendants’ reply to      for Private Plaintiffs’
 Private Plaintiffs’ com-      combined response to all
 bined response to all De-     defendants’ supplemental
 fendants’ supplemental        briefs
 briefs

                                    CONCLUSION

   The Court should set a schedule for supplemental briefing and address the issues

identified by the Fifth Circuit on remand.



                                             3
Case 7:16-cv-00108-O Document 198 Filed 04/22/21                      Page 4 of 5 PageID 4971



  Respectfully submitted this 22nd day of April, 2021.

/s/ Luke W. Goodrich                 Ken Paxton
Luke W. Goodrich                     Attorney General of Texas
Mark L. Rienzi
Joseph C. Davis                      Brent Webster
The Becket Fund for Religious Lib- First Assistant Attorney General
erty
1919 Pennsylvania Ave. NW            Patrick K. Sweeten
Suite 400                            Deputy Attorney General for Special
Washington, DC 20006                 Litigation
(202) 955-0095
lgoodrich@becketfund.org             /s/ William T. Thompson
                                     William T. Thompson
Counsel for Plaintiffs Christian     Deputy Chief, Special Litigation Unit
Medical & Dental Associations,       Texas Bar No. 24088531
Franciscan Alliance, Inc., Specialty will.thompson@oag.texas.gov
Physicians of Illinois, LLC
                                     Office of the Attorney General
                                     P.O. Box 12548, Mail Code 009
                                     Austin, Texas 78711
                                     (512) 936-1414

                                               Attorneys for Plaintiff State of Texas;
                                               State of Nebraska; Commonwealth of
                                               Kentucky, by and through Governor
                                               Matthew G. Bevin 1; State of Kansas;
                                               State of Louisiana; State of Arizona;
                                               and State of Mississippi


/s/ Joshua A. Block                             Bradley P. Humphreys
Joshua A. Block                                Trial Attorney
AMERICAN CIVIL LIBERTIES                       U.S. Department of Justice
UNION FOUNDATION                               Civil Division
125 Broad Street, 18th Floor                   Federal Programs Branch
New York, NY 10004                             1100 L Street, NW
(212) 549-2593                                 Washington, DC 20005
jblock@aclu.org                                (202) 305-0878
                                               bradley.humphreys@gmail.com

                                               Counsel for Defendants

  1   After the Court entered final judgment, Governor Bevin left office.

                                                     4
 Case 7:16-cv-00108-O Document 198 Filed 04/22/21        Page 5 of 5 PageID 4972



Counsel for Intervenor-Defendants
ACLU of Texas and River City
Gender Alliance


                          CERTIFICATE OF SERVICE

   I hereby certify that on April 22, 2021, the foregoing status report was served on

all parties via ECF.
                                        /s/ Luke W. Goodrich
                                         Luke W. Goodrich




                                           5
